                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION


    HERMAN MCKINNEY,                                 )
                                                     )
             Petitioner,                             )
                                                     )        No. 2:18-cv-02790-TLP-tmp
    v.                                               )
                                                     )
    MICHAEL PARRIS,                                  )
                                                     )
             Respondents.                            )


    ORDER DIRECTING PETITIONER TO FILE AN IN FORMA PAUPERIS AFFIDAVIT
      AND TRUST FUND ACCOUNT STATEMENT OR PAY THE $5.00 FILING FEE


         Petitioner Herman McKinney1 filed a pro se petition under 28 U.S.C. § 2254 on

    November 13, 2018. (ECF No. 1.) However, Petitioner failed to either pay the $5.00 habeas

    filing fee required by 28 U.S.C. § 1914(a) or submit an application to proceed in forma

    pauperis and a copy of his trust account statement.

         Accordingly, Petitioner is ORDERED to pay the $5.00 filing fee within thirty (30) days

    after the date of this order or submit a properly completed in forma pauperis affidavit

    demonstrating his indigency, along with an inmate trust fund account statement.2 The Clerk is

    directed to mail a copy of the prisoner in forma pauperis affidavit to Petitioner along with this

    order.

         Petitioner is notified that failure to comply with this order in a timely manner will result


1
  Petitioner, department of correction prisoner number 498581, is incarcerated at the Morgan
County Correctional Complex in Wartburg, Tennessee.
2
  In the interest of expediting this matter, Petitioner is advised that if his inmate trust account had
a balance of at least $25.00 on the date this petition was filed, an application to proceed in forma
pauperis will be denied.
in dismissal of this action without further notice for failure to prosecute pursuant to Fed. R.

Civ. P. 41(b).

     SO ORDERED, this 16th day of January, 2019.

                                             s/Thomas L. Parker
                                            THOMAS L. PARKER
                                            UNITED STATES DISTRICT JUDGE




                                                2
